SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

624
KA 11-00916
PRESENT: SMITH, J.P., CENTRA, CARNI, CURRAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

HARRY L. WILLIAMS, JR., DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (KIMBERLY F. DUGUAY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (DANIEL GROSS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Frank P.
Geraci, Jr., J.), rendered January 26, 2011. The judgment convicted
defendant, upon his plea of guilty, of manslaughter in the first
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of manslaughter in the first degree (Penal Law § 125.20
[1]), defendant contends that the waiver of the right to appeal is not
valid and challenges the severity of the sentence. We agree with
defendant that the waiver of the right to appeal does not encompass
his challenge to the severity of the sentence because “no mention was
made on the record during the course of the allocution concerning the
waiver of defendant’s right to appeal” with respect to his conviction
that he was also waiving his right to appeal any issue concerning the
severity of the sentence (People v Pimentel, 108 AD3d 861, 862, lv
denied 21 NY3d 1076; see People v Maracle, 19 NY3d 925, 928). We
nevertheless conclude that the sentence is not unduly harsh or severe.




Entered:    July 1, 2016                           Frances E. Cafarell
                                                   Clerk of the Court